*481ON MOTION EOR REHEARING.
GRAVES, Judge.
Appellant reiterates his contention that the indictment herein should have been quashed because the same does not allege that the offense therein charged took place upon a public highway. It is his contention that Art. 1150, P. C. only intended to and does denounce a collision upon a public highway, and that same infringes upon one’s personal rights unconstitutionally if it attempts to regulate one’s use of or conduct with a self-propelled vehicle upon one’s own property. Therefore he says that the bare allegation of place as “in Cameron County” is bad for the reason that such statute can not punish collisions upon one’s own property.
We are not impressed with the soundness of such a doctrine. One may own rightfully a pistol on his own property, and may use the same thereon, but the law would not allow its use in an assault merely because the assault was committed upon one’s own property.
However, we see no present reason why we should be concerned with such doctrine because the facts herein show that the complained of collision did occur upon a public highway, and therefore could not have occurred upon appellant’s own private property.
We see no reason to change the views expressed in our original opinion herein.
The motion will be overruled.